PER CURIAM:
Gregory L. Smith, Antonio A. Anthony, and Anthony Denaro Freeman appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Smith v. Fahey; Anthony v. Fahey; Freeman v. Fahey, No. CA-05-52-2 (E.D. Va. filed Sept. 6, 2005 & entered Sept. 7, 2005). We also deny Appellants’ motion for reconsideration of their request to consolidate the filing fee. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED